DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	IDS filed 12/8/2020 is being considered by the examiner.

Preliminary Amendment
	Applicant's preliminary amendment filed 5/30/2021 has been received and entered into record. As a result, claims 1-13, 15-27 and 29 have been canceled and claims 31-47 have been added. Therefore, claims 14, 28, and 30-47 are presented for examination.

Claim Objections
Claim 14, 28, 30, and 47 are objected to because of the following informalities:
Claims 14, 28, and 30 recite, "after receipt at the computing system of a second connection signal [lines 12, 17, 13 respectively]." However, there is no previous recitation of a first connection signal. The examiner suggests amending to claims to read, "after receipt at the computing system of a 
Claim 47 (dependent upon claim 14) repeats the same limitations as claim 33 (dependent upon clam 14).  The examiner suggests canceling claim 47. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 34, 38, 39, 42, and 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 39 recite, "wherein the connection signal [line 3]". Because there is only a "second connection signal" is recited in each respective independent claim, it is unclear whether "the connection signal" recited in claims 31 and 39 are referring to the "second connection signal" or to a different connection signal. Thus, the claims are indefinite. The examiner interprets claims 31 and 39 as, "a connection signal".
Claims 34 and 42 recite, "modifies the instructions associated with a machining process [line 2]". Because each respective independent claim recites, "the instruction set", it is unclear whether "the instructions" recited in claims 34 and 42 are referring to "the instruction set" or to different instructions. Thus, the claims are indefinite. The examiner interprets claims 34 and 42 as "modifies the instruction set associated with a machining process".
Claims 38 and 46 recite, "modifies the instructions [line 3]". Because each respective independent claim recites, "the instruction set", it is unclear whether "the instructions" recited in claims 38 and 46 are referring to "the instruction set" or to different instructions. Thus, the claims are indefinite. The examiner interprets claims 38 and 46 as "modifies the instruction set".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 28, 30-37, 39-45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sadusk et al. ("Sadusk") [U.S. Pub. 2014/0371895] in view of Trainer et al. ("Trainer") [U.S. Pub. 2012/0109590] further in view of Holt [U.S. Pub. 2010/0262590].

With regard to claim 14, Sadusk teaches a computer-implemented method comprising: 
modifying an instruction set ("the virtual workspace may be, or may include, web-based design tools or a web-based design interface that permits a user to create and modify models [par. 0072]") for a computer-numerically-controlled machine ("the virtual workspace may be deployed on the web, while permitting direct fabrication of a model developed within that environment on a user-specified one of the three-dimensional printers 304, thus enabling a web-based design environment that is directly coupled to one or more fabrication resources [par. 0072]") after receipt, at a computing system communicatively coupled with the computer-numerically-controlled machine ("a print server 308 may provide a virtual workspace for a user [par. 0072]" and [fig. 3] where Print Server 308 is communicatively coupled to 3D Printers 304) of a first modification to the instruction set from a first application executing on a first computing device ("Each client device 306 generally provides a user interface, which may include a graphical user interface and/or text or command line interface to control operation of remote three-dimensional printers 304. The user interface may be maintained by a locally executing application on one of the client devices 306 that receives data and status information from, e.g., the printers 304 and print server 308 [par. 0061];" where the print server would store the modifications done by the user, i.e., modifying the instruction set after receipt of the first modification to the instruction set); 
	Although Sadusk teaches modifying the instruction set [par. 0072], modifying fabrication settings [par. 0113], and managing queues and authorization [pars. 0094-0095],
Sadusk does not explicitly teach removing, after receipt at the computing system of an abandonment signal from the first application, an ability of the first application to modify the instruction set, the abandonment signal indicating that the first application is no longer modifying the instruction set; enabling, after receipt at the computing system of a second connection signal from a second application, an ability of the second application to modify the instruction set; and modifying the instruction set after receipt at the computing system of a second modification to the instruction set from the second application.  
In an analogous art (multi-user systems), Trainer teaches a first application to modify an instruction set ("a first user of a first CAD application executed by a processor of a first computing device may modify a first portion of a shared CAD object [par. 0137]"); 
after receipt at a computing system ("a remote machine 106 executes a virtual machine, which provides an execution session within which applications execute on behalf of a user of a local machine 102 [par. 0053]") from a second application, the second application to modify the instruction set ("a second user of a second CAD application [par. 0137]" and "a second user may modify a second portion of the shared CAD object [par. 0139]"); and
modifying the instruction set after receipt at the computing system of a second modification to the instruction set from the second application ("a second user of a second CAD application [par. 0137]" and "a second user may modify a second portion of the shared CAD object [par. 0139]").  
	Trainer further teaches, "the present disclosure is directed to systems and methods for maintaining consistency of a CAD model across a plurality of homogenous or heterogeneous applications across one or more computing devices and used by one or more users [par. 0004]." 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Sandusk's teachings of modifying a model within a shared 3D printing system, to include 
Although Trainer teaches multiple application to modify the instruction set (as presented above), Trainer does not explicitly teach removing, after receipt at the computing system of an abandonment signal from the first application, an ability of the first application to modify the instruction set, the abandonment signal indicating that the first application is no longer modifying the instruction set; and enabling, after receipt at the computing system of a second connection signal from a second application, an ability of the second application to modify the instruction set.
	In an analogous art (multi-computer systems), Holt teaches removing, after receipt of an abandonment signal from a first application, an ability of the first application to access an item ("After receiving a 'release lock' request at step 201 … Next, the queue status is determined at step 203 and, if no-one is waiting to acquire this lock, machine X marks this lock as "unowned" (or "unlocked") in the shared table [par. 0434]" and "requiring any of said computers wishing to utilize a named object therein to acquire an authorizing lock which permits said utilization and which prevents all the other computers from utilizing their corresponding named object until said authorizing lock is relinquished [par. 0043]"); 
the abandonment signal indicating that the first application is no longer accessing the item ("an authorizing lock which permits said utilization and which prevents all the other computers from utilizing their corresponding named object until said authorizing lock is relinquished [par. 0043]"); and 
enabling, after receipt of a second connection signal from a second application ("After receiving an 'acquire lock' request at step 191 [par. 0438]"), an ability of the second application to access the item ("an authorizing lock which permits said utilization and which prevents all the other computers from utilizing their corresponding named object until said authorizing lock is relinquished [par. 0043]").
	Holt further teaches, "in any computer environment it is necessary to acquire and release a lock to enable the use of such objects, classes, assets, resources or structures to avoid different parts of the application program from attempting to use the same objects, classes, assets, resources or structures at the one time [par. 0039]."
	Because Trainer teaches where modifications can be done on different sections or different chapters of the same information items of the CAD object [par. 0139], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the instruction set teachings of Sadusk and Trainer, to include Holt's teachings of locking and releasing, for the benefit of 

	With regard to claims 28 and 30, the combination above teaches claim 14. Claims 28 and 30 recite limitations having the same scope as those pertaining to claim 14; therefore, claims 28 and 30 are rejected along the same grounds as claim 14.
	Claims 28 and 30 differ from claim 14 where claims 28 and 30 recite the additional element (which Sadusk in the combination teaches) of a processor and a memory ("disclosed herein are computer program products comprising computer-executable code or computer-usable code that, when executing on one or more computing devices (such as the devices/systems described above), performs any and/or all of the steps described above [par. 0235]").

With regard to claim 31, the combination above teaches the computer-implemented method of claim 14. Sadusk in the combination further teaches wherein the computer-numerically-controlled machine comprises a sensor configured to capture data from the computer-numerically-controlled machine ("the evaluation may be based upon other sensors such as thermostats, motion or position error detectors, or optical sensors, any of which might permit inferences concerning the ability of the three-dimensional printer to execute a print job [par. 0092]"), and 
wherein the connection signal comprises a request to transmit, to the first computing device ("Each client device 306 generally provides a user interface, which may include a graphical user interface and/or text or command line interface to control operation of remote three-dimensional printers 304 [par. 0061]"), at least a portion of the data captured by the sensor ("The video camera may provide a remote video feed through the network interface 136, which feed may be available to remote users through a user interface [par. 0050]").  

With regard to claim 32, the combination above teaches the computer-implemented method of claim 14. Sadusk in the combination teaches the method further comprising displaying, at a display device, a graphical representation ("Each client device 306 generally provides a user interface, which may include a graphical user interface and/or text or command line interface to control operation of remote three-dimensional printers 304 [par. 0061]") of at least one of 
a material in the computer-numerically-controlled machine, a current user of the computer-numerically-controlled machine, a status of the computer-numerically-controlled machine, a remaining time of a job being executed by the computer-numerically-controlled machine ("a portion of the print queue such as the metadata (e.g., size, status, time to completion) may be usefully communicated to a print server 308 for sharing among users [par. 0070]"), a waiting user scheduled to use the computer-numerically-controlled machine, a delay time between consecutive uses of the computer- numerically-controlled machine, and a schedule of jobs queued to be executed by the computer- numerically-controlled machine.  
	Note: claim is presented in the alternative.

With regard to claim 33, the combination above teaches the computer-implemented method of claim 14. Sadusk in the combination further teaches a user account at the computing system ("identity of a user [par. 0094]" and "user or account information [par. 0115]"). 
Trainer in the combination further teaches wherein the first application and the second application were previously associated with a same user [fig. 6A: User launches first CAD application and opens model (600), User modifies model and creates a first one or more change instructions (604), User launches second CAD application and opens model (606), User modifies model and creates a second one or more change instructions (610)].  
	Trainer further teaches, "the present disclosure is directed to systems and methods for maintaining consistency of a CAD model across a plurality of homogenous or heterogeneous applications across one or more computing devices and used by one or more users [par. 0004]." 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Sandusk's teachings of authorizing a user and utilizing user accounts [pars. 0094-0095 and 0115], to include Trainer's teachings of a user associated with the first and second application, for the benefit of providing a flexible modeling system where a user can utilize multiple applications while maintaining consistency of a CAD model across a plurality of computing devices and users.

With regard to claim 34, the combination above teaches the computer-implemented method of claim 33. Trainer in the combination further teaches wherein a user associated with the same user account first modifies the instructions associated with a machining process via the first application, and later invokes the second application to resume the machining process ([fig. 6A: User launches first CAD application and opens model (600), User modifies model and creates a first one or more change instructions (604), User launches second CAD application and opens model (606), User modifies model and creates a second one or more change instructions (610)] also see Sadusk [par. 0113] teachings  which has been abandoned by the first application (as presented in claim 14 above, Holt in the combination teaches where the instructions are locked and released).

With regard to claim 35, the combination above teaches the computer-implemented method of claim 14. Trainer in the combination further teaches wherein the second application executes on a second computing device ("a second user of a second CAD application … executed by a processor of a second computing device [par. 0137]").

With regard to claim 36, the combination above teaches the computer-implemented method of claim 14. Trainer in the combination further teaches wherein the first application and the second application provide different functionality ("Many different application are used for different functions [par. 0003]").  

With regard to claim 37, the combination above teaches the computer-implemented method of claim 36, Trainer in the combination further teaches wherein the first application provides first functionality comprising an ability to modify a design ("Many different application are used for different functions [par. 0003]" and "CAD application 200 … for direct manipulations of geometric data of a model [par. 0088]"), and 
the second application provides second functionality comprising previewing ("a visualization application 214 … for visualizing, annotating and manipulating a CAD model [par. 0096]") and halting or commencing machine operations (Sadusk teaches, "The video camera may provide a remote video feed through the network interface 136, which feed may be available to remote users through a user interface [par. 0050]" and "Thus for example a user may remotely stop fabrication, restart fabrication, cancel fabrication, change fabrication settings, perform a test extrusion, and so forth, as though the user were locally controlling the printer [par. 0113]").  
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have applied Trainer's teachings of various applications to Sadusk's teachings of various functions related to machine operation, for the benefit of providing a user or users the ability to control the 3D printer via various devices and locations as if the user or users were locally controlling the printer. 

With regard to claims 39-45, the combination above teaches claims 31-37. Claims 39-45 recite limitations having the same scope as those pertaining to claims 31-37, respectively; therefore, claims 39-45 are rejected along the same grounds as claims 31-37.

With regard to claim 47, the combination above teaches the computer-implemented method of claim 14. Sadusk in the combination further teaches a user account at the computing system ("identity of a user [par. 0094]" and "user or account information [par. 0115]"). 
Trainer in the combination further teaches wherein the first application and the second application were previously associated with a same user [fig. 6A: User launches first CAD application and opens model (600), User modifies model and creates a first one or more change instructions (604), User launches second CAD application and opens model (606), User modifies model and creates a second one or more change instructions (610)].  
	Trainer further teaches, "the present disclosure is directed to systems and methods for maintaining consistency of a CAD model across a plurality of homogenous or heterogeneous applications across one or more computing devices and used by one or more users [par. 0004]." 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Sandusk's teachings of authorizing a user and utilizing user accounts [pars. 0094-0095 and 0115], to include Trainer's teachings of a user associated with the first and second application, for the benefit of providing a flexible modeling system where a user can utilize multiple applications while maintaining consistency of a CAD model across a plurality of computing devices and users.

Claims 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sadusk in view of Trainer in view of Holt further in view of Thomas-Lepore et al. ("Thomas-Lepore") [U.S. Pub. 2017/0173888].

With regard to claim 38, the combination of Sadusk, Trainer, and Holt teaches the computer-implemented method of claim 14. Although the Sadusk in the combination teaches a user account ("identity of a user [par. 0094]" and "user or account information [par. 0115]") and Trainer in the combination teaches the first and second application connected to the CNC machine (as presented in claim 14), the combination does not explicitly teach prohibiting a second user associated with a second user account logged into the second application from viewing a result of or modifying the instructions 
In an analogous art (multi-user CNC machines), Thomas-Lepore teaches prohibiting a second user associated with a second user account logged into a second application from viewing a result of or modifying instructions while a first user associated with a first user account logged into a first application is connected to a CNC machine ("a user may conceal a computerized model 312 (e.g., the second model 344) within the print tray 310 from display to other users 304 of the print tray 310. Thus, other users concurrently or subsequently placing a computerized model 312 within the same print tray 310 (as indicated by the fifth dashed line 346) may see a generalized boundary shape such as a convex hull, a spatially low-pass filtered container, or an enclosure with a substantially regular geometry such as a rectangular prism, sphere, or the like [par. 0092]" and "'user' may in general refer to an account within the system 300 and associated credentials and information, or the term may refer to an individual who received the account/credentials [par. 0074]").
Thomas-Lepore further teaches, "A user 304 may wish to maintain secrecy or privacy with respect to one of the computerized models [par. 0092]."
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Thomas-Lepore's teachings of concealing a model, with the teachings of Sadusk, Trainer, and Holt, for the benefit providing a user the ability of maintaining secrecy or privacy with respect to a model. 

With regard to claim 46, the combination above teaches claim 38. Claim 46 recites limitations having the same scope as those pertaining to claim 38; therefore, claim 46 is rejected along the same grounds as claim 38.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuscher et al. [U.S. Pub. 2014/0032706] teaches transferring an application from a first computing device to a second computing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/               Supervisory Patent Examiner, Art Unit 2119